Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 August 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My dearest friend
					Quincy 18 August 1821
				
				The style in which my Letter of the 3d was written, pretty clearly evinced by its apologetic nature, the fear I felt of giving offence; and your answer has proved those fears were not unfounded: Surely I have never doubted the or disputed the all distinguished attentions you have received from your Countrymen, and still less ever suggested the idea that you courted them—You must permit me to say, that I think there is a wide difference between courting, and shunning, the advances of the publick, and that there could be no other meaning in the observations I made on the subject, you of all men must be most sensible, as my sentiment on the subject of intrigue of any kind, has been too decided on all occasions to be doubted—Your commission was executed and happily; as I found there was no cause for the caution which as I informed you I took upon myself altogether lest it might be misunderstood that your reason’s are solid and good I am perfectly sure were it my business to enquire; but it is quite sufficient you should deem them so, for me to act accordingly—Your Brother has met with an ugly accident which confines him to his appartment. The day after the Cadets were here, he took his two Children in his fathers Gig, and was overset by the little wild Horse who will I fear if not sold or exchanged sooner or later endanger your fathers life. The Children were fortunately uninjured; but the Judge had a large cut in the head, a contusion on the forehead, and the back of the head, and Neck, and a hurt on the breast—He was bled yesterday and is recovering fast from the disagreeable effects of the accident, but I hope it will confine him a short time longer, or till you come to us which I am glad to learn from your Letter is still fixed for the 25th.George’s part is the 24 part, in concert with Mr King Mr Coffin and Mr. Corbet who it is now said will return and take his part—The subject of George’s part is the influence of Natural Scenery on Poetry. He is determined to keep his part secret and not let a creature see it until he speaks it; otherwise he will not speak it at all—I like his independence and think it should be encouraged, for he had better exhibit his own thoughts than be indebted to the Genius of others—It will be given in before you arrive—Charles is here to pass his birth day. He does not look well having an ugly eruption on his skin, but this is common to boys of his age and rather an indication of health—I expect to hear from you once more before you arrive when I trust you will write me something I dont know and which will excite less and a different kind of interest, than the Letter received to day; which to be candid grates a little upon the feelings of your Wife and friend.
				
					L. C. A.
				
				
					 is a failing which I am sensible I participate with many, particularly when I find myself in a good  I shall do nothing with Commencement until you come—
				
			